258 S.E.2d 869 (1979)
43 N.C. App. 356
In re ADOPTION of Laura NORWOOD.
In re ADOPTION of Amanda Kay HAIGLER.
No. 7920SC110.
Court of Appeals of North Carolina.
October 16, 1979.
*871 Harry B. Crow Jr., Monroe, for plaintiff-appellant.
Griffin, Caldwell & Helder by H. Ligon Bundy, Monroe, for defendant-appellee, D.S.S.
Smith, Smith, Perry & Helms by Donald C. Perry, Monroe, for defendants-appellees Haigler.
HILL, Judge.
In order to prevail in this cause, the Norwoods must show on appeal that the D.S.S. unreasonably and unjustly withheld consent to adoption by them of the child in question. See In re Daughtridge, 25 N.C. App. 141, 212 S.E.2d 519 (1975). The findings of fact by the superior court judge do not substantiate the Norwoods' position.
It is a basic principle of law that the County Department of Social Services, which the director represents, or the child placing agency, to which the child has been surrendered and consent has been given, shall have legal custody of the child to be adopted. The Department or the child placing agency also possess all rights of the consenting parties, except for inheritance rights, upon surrender of the child. The department or agency retains custody as well as the consenting parties' rights until entry of the interlocutory decree provided for in G.S. 48-17, or until the final order of adoption is entered if the interlocutory decree is waived by the court in accordance with G.S. 48-21, or until consent is revoked within the time permitted by law, or unless otherwise ordered by a court of competent jurisdiction. G.S. 48-9.1(1).
The appellants contend that the clerk erred in entering the order transferring the petition of the Norwoods, the appellants, to the superior court for hearing. There was no error.
An adoption proceeding is a special proceeding before the clerk of superior court.
G.S. 1-272 provides as follows:

*872 Appeals lie to the judge of the superior court having jurisdiction, either in session or vacation, from judgments of the clerk of the superior court in all matters of law or legal inference.
G.S. 1-273 provides as follows:
If issues of law and of fact, or of fact only, are raised before the clerk, he shall transfer the case to the civil issue docket for trial of the issues at the next ensuing term of the superior court. In Matter of Wallace, 267 N.C. 204, 147 S.E.2d 922 (1966).
See generally, also, G.S. 48-12, G.S. 48-21 and G.S. 48-27. From the findings of fact the trial court makes it clear that there were such issues. The clerk properly transferred the petition to the superior court for hearing.
We fail to see how the appellants were prejudiced by consolidating the hearing on the Haigler and the Norwood petitions. A trial court has the discretionary power to consolidate actions for trial, and the order will not be disturbed on appeal in the absence of showing injury or prejudice to the appealing party. Kanoy v. Hinshaw, 273 N.C. 418, 160 S.E.2d 296 (1968).
In this case the trial judge was correct in all respects in ruling that the Norwoods had the burden of proof to show that the hearing should proceed without a consent for adoption. It appears that the trial judge spent considerable time, both on the bench and in chambers, and also recalled one witness before making his judgment on this point. The Department of Social Services is an administrative body charged with the responsibility of making thorough and critical investigations of all prospective adopting parents, and the findings of fact in the judgment indicate this was done. The Department reports, while subject to review by the courts, must be presumed to have been made in good faith and accepted as such until overturned or rebutted.
For the reasons stated herein, we conclude that the order entered by Judge Smith should be, and is
Affirmed.
VAUGHN and ERWIN, JJ., concur.